Callahan, J.
Motion is denied for the following reasons:
(1) The plaintiffs do not show the necessary jurisdictional facts to bring themselves within the provisions of chapter 781 of the Laws of 1933;
(2) The plaintiffs fail to show that they have exhausted their remedies at law. However, if it be deemed that such remedies have been exhausted then the relief sought herein should be denied for the reason that the Federal agencies have denied application for similar relief and the purpose of the State statutes is solely to secure co-operation and uniformity with the acts of the Federal government and its agencies;
(3) The plaintiffs fail to show interference, restraint or coercion on the part of the defendants sufficient to warrant the issuance of a temporary injunction.